DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claims 1-10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,637,416 and over claims 1-20 of US. Patent No. 11,095,259. Although the conflicting claims are not identical, they are not patentably distinct from each other because all of the limitations of the present claims are present in the patented claims

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Easwaran et al. (U.S. 6,816,004).
Regarding claim 7, Easwaran et al. (hereinafter, Ref~004) discloses (please see Fig. 3E and related text for details) an integrated circuit comprising: 
an amplifier (350 of Fig. 3E) comprising: 
a pair of inputs (input of 350 of Fig. 3E) comprising a first input (355) and a second input (365); 
a first resistor (R6’); 
a second resistor (R7’), wherein the first resistor and the second resistor are disposed in series and coupled to the first input (355); 
a first capacitor (C5’) comprising: a first end coupled to a first point between the first resistor and the second resistor as seen; and 
a second end coupled to the second input as seen; 
a second capacitor (C6’) disposed in parallel with the first resistor and the second resistor, and coupled to the first input (355); and 
output (output of 350of Fig. 3E) for producing an amplified output from the amplifier, meeting claim 7.  
Regarding claim 8, Ref~004 discloses the integrated circuit of claim 7, wherein the amplifier comprises an output (174 of Fig. 3E), and the first resistor and the second resistor bridge are disposed over the amplifier and between the first input and the output as seen from Fig. 3E, meeting claim 8.  
Regarding claim 9, Ref~004 discloses the integrated circuit of claim 7, wherein the integrated circuit comprising a third resistor (R6) and a fourth resistor (R7), the third resistor and the fourth resistor are disposed in series and coupled to the second input (365), meeting claim 9.  
Regarding claim 10, Ref~004 discloses the integrated circuit of claim 7, wherein the integrated circuit is a transimpedance amplifier (please note that the amplifier 350 is configured to receive current provided via resistors R5/R5’) configured to amplify a current signal received at the pair of inputs (355/365 of Fig. 3E), meeting claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU P NGUYEN whose telephone number is 571-272-8577.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HIEU P NGUYEN/Primary Examiner, Art Unit 2843